Case: 11-31129     Document: 00511920748         Page: 1     Date Filed: 07/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 13, 2012

                                     No. 11-31129                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ANTONIO D. NAYLOR

                                                  Plaintiff
v.

ATLANTIC SOUNDING COMPANY, INCORPORATED,

                                                  Defendant–Appellant

CAILLOU ISLAND TOWING COMPANY, INCORPORATED,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-713


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Defendant–Appellant Atlantic Sounding Company, Inc. (“Atlantic”)
appeals from the district court’s judgment finding it partially liable under the
Jones Act, 46 U.S.C. § 30101 et seq., for an injury suffered by Plaintiff Antonio


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-31129    Document: 00511920748     Page: 2   Date Filed: 07/13/2012



                                 No. 11-31129

D. Naylor. Atlantic argues that the district court failed to identify any act or
omission by Atlantic that contributed to Naylor’s injury, and that therefore the
district court’s finding on causation was clearly erroneous.        Because we
determine that the district court did not clearly err in finding that Atlantic’s
conduct contributed to Naylor’s injury, we affirm.
                              I. BACKGROUND
      Naylor is a seaman employed by Atlantic. Naylor injured his back when
the M/V CHARLES CENAC, operated by Defendant–Appellee Caillou Island
Towing Company, Inc. (“Caillou”), rammed into the DREDGE G.D. MORGAN,
where Naylor was working as a deckhand. Naylor filed suit against Atlantic,
Caillou, and Weeks Marine, Inc., the owner and operator of the DREDGE G.D.
MORGAN. Defendants settled with Naylor and a bench trial was held to
apportion fault between Atlantic and Caillou.
      At the time of the accident, the DREDGE G.D. MORGAN was dredging
near Horn Island, Mississippi. A floating discharge line, referred to as the
“pontoon line,” facilitated the movement of the dredged material from the vessel
to the banks. The pontoon line consisted of a pipeline that floated on top of
evenly spaced pontoon tanks. It had to be disconnected when ships needed
passage and reconnected after the ships had passed. The reconnection process
required deckhands to position themselves on the separated pontoon tanks while
tug boats pushed the tanks together.
      On the night of the accident, Naylor was on top of one of the pontoon tanks
helping in the reconnection process. The M/V CHARLES CENAC was assisting
in the process by pushing the pontoon tank on which the plaintiff stood.
Thirty-five minutes into what was normally a five-to-ten-minute reconnection
process, the M/V CHARLES CENAC rammed the discharge line and pontoon
tank, causing Naylor to lose his balance and sustain a back injury. The M/V
CHARLES CENAC rammed the discharge line and pontoon tank as it was being

                                       2
   Case: 11-31129    Document: 00511920748       Page: 3    Date Filed: 07/13/2012



                                   No. 11-31129

repositioned in an attempt to make the reconnection easier. All witnesses at
trial agreed that the seas were choppy at the time of the accident. The district
court found Atlantic 40% at fault for failing “to use ordinary prudence under the
circumstances when it attempted the reconnection process in adverse weather
conditions.”
                                II. DISCUSSION
      We have jurisdiction over Atlantic’s appeal under 28 U.S.C. § 1291. In an
admiralty case appealed from a bench trial, a district court’s findings regarding
negligence and causation are findings of fact and reviewable only for clear error.
Manderson v. Chet Morrison Contractors, Inc., 666 F.3d 373, 376 (5th Cir. 2012).
“A finding is clearly erroneous when the appellate court, viewing the evidence
in its entirety, is left with the definite and firm conviction that a mistake has
been made.” Id. (internal quotation marks omitted). We cannot find clear error
if the district court’s finding is “plausible in light of the record as a whole,” even
if we would have weighed the evidence differently. Id. at 376–77 (internal
quotation marks omitted).
      Naylor is a seaman as defined by the Jones Act. 46 U.S.C. § 30104. Under
the Jones Act, a seaman’s employer is liable for damages if the employer is
negligent in whole or in part. Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331,
335 (5th Cir. 1997). The employer owes a seaman a duty of reasonable care, and
that duty is breached if the employer fails to exercise ordinary prudence under
the circumstances. Id. at 338.
      Atlantic argues that there was no evidence presented at trial to show that
the reconnection process should not have taken place in the weather conditions
that existed at the time of the accident, or that indicated the weather created
any unsafe conditions or undue hazards. They further argue there was no
evidence indicating a specific act or omission on the part of Atlantic that was
unsafe. We disagree. There is evidence that the seas were rough, that the

                                          3
   Case: 11-31129    Document: 00511920748      Page: 4    Date Filed: 07/13/2012



                                  No. 11-31129

reconnection process was more hazardous and took longer in rough seas, and
that the rough seas contributed to the accident. Taking that record evidence into
account, we are not left with a definite and firm conviction that the district court
erred in finding that Atlantic failed to exercise ordinary prudence under the
circumstances when it attempted the reconnection process in choppy conditions.
See Manderson, 666 F.3d at 376. The district court’s finding that Atlantic bore
partial liability for Naylor’s injury, therefore, was not clearly erroneous.
                              III. CONCLUSION
      For the foregoing reasons, we AFFIRM.




                                         4